DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement and amendment filed 11/30/2020.
Receipt is also acknowledged for IDS and preliminary amendment filed 12/27/2019.
On 12/27/2019, claims 2, 6, 8, 10, 11, 13, 15, 20, 22, 24, 26, 28 and 33 were amended.
On 12/27/2019, claims 3, 5, 9, 12, 14, 17, 18, 23, 25, 27, 30-32 and 34-41 were canceled.
On 11/30/2020, claims 1, 16, 29 and 33 were amended.
Claims 1-2, 4, 6-8, 10-11, 13, 15-16, 19-22, 24, 26, 28-29 and 33 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 16, 19-22, 24, 26 and 28, in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the groups share the common feature of mineral coated microparticle with at least one of an interferon binding protein and an interferon inhibitor.  This is not found persuasive because it was stated that the common technical feature shared between the groups is mineral coated microparticle and this technical feature does not make contribution over the prior art in view of Murphy.
The requirement would have been deemed proper and therefore made FINAL.   However, a search and consideration of the claims as amended necessitates the withdrawal of the restriction requirement.
Because all claims that would have been withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 1-2, 4, 6-8, 10-11, 13, 15-16, 19-22, 24, 26, 28-29 and 33 are under consideration.
Priority
The examiner acknowledges this application as a 371 of PCT/US18/40928 filed 07/05/2018 and which claims benefit of 62/528,566 filed 07/05/2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Steven T. Kazmierski on 03/09/2021.

The application has been amended as follows: 
In the claims,
	Amend claim 22 as follows by selecting the halogen from the halogens listed in claim 8:
Claim 22.	(Currently Amended) The composition of claim 16, wherein the at least one mineral layer further comprises a halogen selected from the group consisting of fluorine, chlorine, bromine, iodine, astatine and combinations thereof.


The following prior art are made of record:
Yu et al., (“Multilayered Inorganic Microparticles for Tunable Dual Growth Factor Delivery,” in Adv. Funct Mater 2014) describes multilayered mineral coated micro-particle platform for delivery of bone morphogenetic protein (see the whole document, abstract).   
Khalil et al., (“Single-dose mRNA therapy via biomaterial-mediated sequestration of overexpressed proteins,” in Science Advances, Research Article, 2020) discloses mineral coated micro-particle for delivery of mRNA and B18R (interferon binding protein) (see the whole document).  The mineral coated micro-particle of Khalil does not contain interferon inhibitor such as BX795 and ruxolitinib.   This work published 2020 is not prior art. 
Murphy et al. (US 20160017368 A1) discloses mineral coated microparticle (paragraphs [0007]-[0009], [0053]) for delivery of RNA (see paragraphs [0007], [0041], [0056], [0067], [0075] [0076], [0079], [0080], examples 15-18).    Murphy’s mineral coated microparticle does not contain interferon inhibitor and/or interferon binding protein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 16 and 29 have been amended to say that the mineral coated microparticle comprises mineral layer, ribonucleic acid, at least one of an interferon binding protein and an interferon inhibitor.   The primary reason for allowance is that the closest prior art, Murphy et al. (US 20160017368 A1) does not teach mineral coated microparticle that contains interferon inhibitor and interferon binding protein as required by the generic claims that the mineral coated microparticles comprise mineral layer, ribonucleic acid, interferon binding protein and interferon inhibitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613